ACCEPTED
                                                                                  04-13-00888-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                             6/11/2015 4:06:55 PM
                                                                                   KEITH HOTTLE
                                                                                           CLERK

                      NO. 04-13-00888-CV

                                                             FILED IN
              IN THE COURT OF APPEALS    4th COURT OF APPEALS
                                          SAN ANTONIO, TEXAS
     FOR THE FOURTH JUDICIAL DISTRICT OF 06/11/15
                                         TEXAS4:06:55 PM
                   AT SAN ANTONIO          KEITH E. HOTTLE
                                                              Clerk


SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, LLC D/B/A
      CASA RIO HEALTHCARE AND REHABILITATION,
                       Appellant,

                                v.

      JOSE FLORES, AS NEXT FRIEND OF JULIE FLORES,
                        Appellee.

         On Appeal from the 131st Judicial District Court,
         Bexar County, Texas, Cause No. 2013-CI-04577

            APPELLANT’S MOTION TO LIFT
          ABATEMENT AND REINSTATE APPEAL

                               Breck Harrison – 24007325
                               bharrison@jw.com
                               Jorge A. Padilla – 24054512
                               jpadilla@jw.com
                               JACKSON WALKER L.L.P.
                               100 Congress Avenue, Suite 1100
                               Austin, Texas 78701
                               512-236-2000
                               512-236-2002 (Facsimile)

                               ATTORNEYS FOR APPELLANT
                               SPECIALTY SELECT CARE
                               CENTER OF SAN ANTONIO LLC
                               D/B/A CASA RIO HEALTHCARE
                               AND REHABILITATION

                               June 11, 2015
                                1
TO THE HONORABLE FOURTH COURT OF APPEALS:

     Appellant Specialty Select Care Center of San Antonio LLC d/b/a Casa Rio

Healthcare and Rehabilitation (“Appellant”) files this Motion to Lift Abatement

and Reinstate Appeal and respectfully shows the following:

                           FACTS AND ARGUMENT

      This is an interlocutory appeal of the trial court’s order denying Appellant’s

Motion to Compel Arbitration and Stay Proceedings. See TEX. CIV. PRAC. & REM.

CODE §51.016 (authorizing an interlocutory appeal from an order denying a motion

to compel arbitration under the Federal Arbitration Act).

      Appellant filed its Appellant’s Brief on January 30, 2014. Appellee filed his

Appellee’s Brief on February 18, 2014. On March 10, 2014, Appellant filed its

Motion for Extension of Time to File Reply Brief.

      On March 19, 2014, this Court entered an order that abated this case pending

the Texas Supreme Court’s resolution of three cases previously decided by this

Court: Williamsburg Care Co. L.P. v. Acosta, 406 S.W.3d 711 (Tex. App.—San

Antonio 2013, pet. filed); Fredericksburg Care Co. L.P. v. Lira, 407 S.W.3d 810

(Tex. App.—San Antonio 2013, pet. filed); and Fredericksburg Care Co. L.P. v.

Perez, 406 S.W.3d 313 (Tex. App.—San Antonio 2013, pet. filed) (collectively

these three cases are referred to as “Acosta, Lira and Perez”). See March 19, 2014

Order, attached hereto as Exhibit “A.” In granting Appellant’s Motion to Abate,

                                         2
this Court ordered that this case would “be treated as a closed case, unless and until

appellant files a motion requesting its reinstatement following the Texas Supreme

Court’s resolution of the issue.” Id. The Court’s March 19, 2014 order also denied

Appellant’s Motion for Extension of Time to File Reply Brief as moot. Id.

         The Texas Supreme Court decided Acosta, Lira and Perez on March 6,

2015. In those opinions, the Texas Supreme Court resolved the central issue in this

case: whether Section 74.451 of the Civil Practice and Remedies Code invalidated

the parties’ arbitration agreement.

         Now that the Texas Supreme Court has resolved this issue, Appellant seeks

to have this Court lift the abatement and reinstate the appeal.         Furthermore,

Appellant seeks for the Court to reconsider its Motion for Extension of Time to

File Reply Brief and set a deadline for Appellant to file its Reply to Appellee’s

Brief.

                                      PRAYER

         Accordingly, Appellant Specialty Select Care Center of San Antonio LLC

d/b/a Casa Rio Healthcare and Rehabilitation requests that this Court grant the

Motion to Lift Abatement and Reinstate Appeal, to reconsider its Motion for

Extension of Time to File Reply Brief, and to set a deadline for Appellant to file its

Reply to Appellee’s Brief.




                                          3
Respectfully submitted,

JACKSON WALKER L.L.P.

By: /s/ Jorge A. Padilla
    Breck Harrison
    State Bar No. 24007325
    bharrison@jw.com
    Jorge A. Padilla
    State Bar No. 24054512
    jpadilla@jw.com
    100 Congress, Suite 1100
    Austin, TX 78701
    (512) 236-2000
    (512) 236-2002 – Facsimile

      ATTORNEYS FOR APPELLANT
      SPECIALTY SELECT CARE
      CENTER OF SAN ANTONIO LLC
      D/B/A CASA RIO HEALTHCARE
      AND REHABILITATION




  4
                        CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Andrew J. Skemp by email and I have
attempted in good faith to reach an agreement regarding the motion. Mr. Skemp
has not responded to an email to determine whether he is opposed to this Motion to
Lift Abatement and Reinstate Appeal. However, Mr. Skemp has previously
requested the undersigned to file a motion to reinstate the appeal.


                                                    /s/ Jorge A. Padilla
                                                    Jorge A. Padilla



                           CERTIFICATE OF SERVICE

       I hereby certify that, on the 11th day of June 2015, a true and correct copy of
the foregoing was served on all counsel of record listed below in accordance with
Rule 9.5(c) of the Texas Rules of Appellate Procedure via e-mail and certified
mail, return receipt requested:

        Beth S. Janicek
        Andrew J. Skemp
        Janicek Law Firm, PC
        1100 NE Loop 410, Suite 550
        San Antonio, Texas 78209
        andrew@janiceklaw.com
        beth@janiceklaw.com

                                                    /s/ Jorge A. Padilla
                                                    Jorge A. Padilla




                                          5
13572383v.1
EXHIBIT “A”
                                                                                      FILE COPY




                           §ourtb QCourt of ~ppeal%
                                   ~an     %lntonio, W:exas
                                          March 19,2014

                                        No. 04-13-00888-CV

            SPECIALTY SELECT CARE CENTER OF SAN ANTONIO LLC
                    d/b/a Casa Rio Healthcare and Rehabilitation,
                                     Appellant

                                                v.

                         Jose FLORES, as next friend of Julie Flores,
                                        Appellee

                  From the l3lst Judicial District Court, Bexar County, Texas
                               Trial Comt No. 2013-CI-04577
                         Honorable Karen H. Pozza, Judge Presiding

                                          ORDER

Sitting: Sandee Btyan Marion, Justice
         Marialyn Barnard, Justice
         Luz Elena D. Chapa, Justice

        Appellant has filed a motion to abate this appeal because one of the issues presented in
the appeal is the same issue pending in petitions for review filed in Williamsburg Care Co. L.P.
v. Acosta, 406 S.W.3d 711 (Tex. App.-San Antonio 2013, pet. filed), Fredericksburg Care Co.
L.P. v. Lira, 407 S.W.3d 810 (Tex. App.-San Antonio 2013, pet. filed), and Fredericksburg
Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex. App.-San Antonio 2013, pet. filed). This comt
has considered the motion, the appellee's response, and the appellant's reply to the appellee's
response. In light of the pending higher court review of the precedent previously established by
this court, the comt has determined that abating this appeal pending the Texas Supreme Comt's
resolution of the issue will likely achieve the greatest judicial efficiency. Accordingly,
appellant's motion to abate is GRANTED. For administrative purposes, this appeal will be
treated as a closed case, unless and until appellant files a motion requesting its reinstatement
following the Texas Supreme Comi's resolution ofthe issue.

       Appellant's motion for extension oftime to file reply brief is DENIED AS MOOT.

       It is so ORDERED on March 19,2014.



ATIRSTRDTO           ~        qJw
                 Keith E. Hottle
                 Clerk of Court